KRUEGER, Judge.
The offense is the unlawful sale of an intoxicating liquor containing alcohol in excess of four per centum by weight. The punishment assessed is a fine of $100.00.
The record is. before us without any bills of exception or statement of facts.
Appellant, in due time, filed a motion to quash the complaint and information which the court overruled and to which ruling he excepted. We have examined the complaint and information and reached the conclusion that they charge an offense. Of course, we find therein some unnecessary allegations which may be deemed as surplusage. However, the State may have sustained such allegations by proof.
*275No error appearing from the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.